Citation Nr: 1744313	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  08-38 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a hip disability. 

3.  Entitlement to an initial disability rating higher than 30 percent for depression, not otherwise specified, with anxiety, not otherwise specified (depression).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from September 1982 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board notes that in his November 2008 substantive appeal the Veteran requested a Travel Board hearing, which was duly scheduled for April 2013; and in February 2013 notice of the scheduled hearing was sent to the address of record.  However, the Veteran did not report for the scheduled hearing or request that the hearing be rescheduled, so his request for a Board hearing is deemed abandoned. 

In May 2013, the Board reopened the Veteran's claims of service connection for a low back and hip disabilities and remanded these service connection claims as well as the rating claim for additional development.  In January 2015, the Board again remanded the above claims for additional development. 


FINDINGS OF FACT

1.  The Veteran did not report to the post-remand VA examination in November 2015 that was scheduled in connection with his claims of service connection for low back and hip disabilities and no good cause has been presented for why he did not report. 

2.  The preponderance of the evidence of record shows that the Veteran's depression is not manifested by at least occupational and social impairment with reduced reliability and productivity at all times during the pendency of the appeal.


CONCLUSION OF LAW

1.  The criteria for a grant of service connection for a low back disability are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.655 (2016).

2.  The criteria for a grant of service connection for a hips disability are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.655 (2016).

3.  The criteria for a rating in excess of 30 percent for depression have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims, in substance, that he is entitled to service connection for a low back disability because it is due to the parachute jumping he did while on active duty and/or an injury he sustained lifting a generator.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  He also claims that he is entitled to service connection for low back and hip disabilities because they are due to his service-connected bilateral hallux valgus and bilateral knee disabilities and/or leg length discrepancy/shortening caused by his service connected disabilities.  Id.  He also claims his depression is worse than rated and warrants a higher evaluation.  Id.

a.  The Service Connection Claims

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board notes that it most recently remanded the appeal in January 2015 to obtain needed medical opinions as to the origins and etiology of the Veteran's low back and hip disabilities because good cause was shown for his failure to show for his earlier scheduled VA examination.  Moreover, the post-remand record shows that the Veteran was scheduled for a VA examination in November 2015 to obtain these needed medical opinions.  However, the Veteran did not show for the examination and did not provide VA with good cause for why he did not show for the examination. 

Governing regulations are clear that when, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b).  38 C.F.R. § 3.655(a) (2016).  Additionally, 38 C.F.R. § 3.655(b) (2016) provides that when a claimant fails to report for an examination scheduled in conjunction with an original claim, the claim shall be denied.  Also see Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011) (holding that it was error for the Board to adjudicate a claim based on the evidence of record when a claimant failed to show, without good cause, for a VA examination scheduled in connection with his claim for service connection); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence."). 

Therefore, because that the Veteran did not report for the VA examination scheduled in connection with his claims for service connection and no good cause has been shown for why he did not report, the law mandates that pursuant to 38 C.F.R. § 3.655(b) his claims of service connection for low back and hips disabilities must denied.  See Kyhn; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

b.  The Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's depression is rated as 30 percent disabling from August 6, 2002, under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Under Diagnostic Code 9434, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Id. at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, most of his evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.  

Under the DSM IV a GAF score of 51 to 60 suggests that the psychiatric disability is manifested by [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 suggests that the psychiatric disability is manifested by [s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71 to 80 suggests that the psychiatric disability is manifested by [i]f symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning.

With the above criteria in mind, the Board notes that at the November 2007 VA examination the Veteran reported that his depression was caused by the pain caused by his musculoskeletal disabilities.  He also reported that his depression interfered with his eating and sleeping.  The Veteran also reported a problem with anxiety attacks.  He thereafter reported a problem with a decreased interest in hobbies as well as decreased concentration and a low libido.  As to employment, the Veteran reported that he quit his job in October 2007 due to his musculoskeletal pain.  Nonetheless, he also reported that he is currently working on his second Master's Degree.  As to social impairment, the Veteran is married for the third time, has been married since 1995, and they are raising their three children.  It was next noted that he is able to take care of his personal needs and he is fully capable of managing his finances.  On examination, the Veteran reported that he feels agitated a lot of the time.  Moreover, as to memory, the Veteran was only able to recall one out of three words after a minute and reported that his concentration has been poor in recent years.  However, his short-term and long-term memory seemed to be within normal limits and, as to his attention and concentration, while he was able to spell "WORLD" backwards with one error, he was able to perform serial 7 s without any problems.  Moreover, he was dressed casually, he was cooperative, his affect was appropriate to context, his speech was spontaneous with normal rate, volume, and tone, he did not have loosening of association or flight of ideation, he denied hallucinations and was not delusional, he denied any suicidal ideation, his insight and judgment were fair, he was oriented to person, place, time, and situation.  The diagnoses were depressive and anxiety disorders.  His GAF score was 55 which the examiner opined was consistent with his "moderate" symptoms.   

Thereafter, at the November 2015 VA examination, the examiner reiterated the Veteran's medical, occupational, and social history as reported by the November 2007 VA examiner because the claimant refused to talk to the examiner.  The examiner also noted that the Veteran had periodically been seen at VA and private facilities for depression.  It was also noted that these treatment records showed that he had refused anti-depressant medication and other treatment because he did not believe they worked.  In this regard, it was noted that a November 2010 VA treatment record included a PHQ9 score of 22 which indicated severe depression.  On examination, while the Veteran refused to speak with the examiner, it was nonetheless observed that he was calm, soft-spoken, and showed no anxiety.  It was next opined that because he apparently is functioning in a minimum security prison setting, an approximate GAF score of 70 is reasonable.  The examiner also opined as follows:

From the brief interaction, no DSM-5 diagnosis of any psychiatric illness can be made.  His extreme suspiciousness, however, suggests that Paranoid Personality Disorder should be ruled out.  Given his history of Depressive Disorder NOS and Anxiety Disorder NOS, for which he is receiving compensation, a depressive disorder with psychotic features also should be ruled out.  DSM-5 diagnosis therefore is Imprisonment or Other Incarceration (Z65.1).  

In a subsequent November 2015 opinion, the examiner also opined as follows:

I have reviewed the conflicting medical evidence and am providing the following opinion: The conflicting evidence is that the Veteran has been service-connected for Depressive Disorder NOS and Anxiety Disorder NOS, for about 13 years, and there has been no psychiatric examination of him since 2007.  He refused to speak to this examiner without his attorney present, but other than his apparent suspiciousness, he showed no signs of psychiatric disorder.  Therefore, no DSM-5 diagnosis of any psychiatric illness can be proffered. 

Treatment records also periodically documented the Veteran's complaints and treatment for depression.  In this regard, the Veteran's treatment records from Dr. Wishnatzky document the Veteran's reports of ruminations of perfection, somatic concerns, early morning wakening, social withdrawal, and excessive worrying as well as anxiety, chronic pain, anger, irritability, and a depressed mood.  See Dr. Wishnatzky treatment records dated from April 2007 to May 2007.  Some of the records also reported that the Veteran had generalized anxiety with some indications of compulsive behavior.

Moreover, the Board notes that the Veteran's VA treatment records contain PHQ9 scores which from April 2008 to September 2009 characterized his depression as moderate/mild/ minimal, from October 2009 to May 2010 characterized his depression as moderately severe, and from July 2010 to January 2012 characterized his depression as severe. 

Initially, the Board notes that the November 2015 VA examiner noted that his findings were based on the record because the Veteran refused to talk with him at the examination without his attorney being present due to an ongoing criminal matter.  A review of the post-remand record also reveals that the AMC was unable to obtain and associate with the record the Veteran's contemporaneous private treatment records, including from his place of incarceration, because the appellant refused to sign the needed authorizations.  Therefore the Board finds that it must adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 3.655; Wood.

Next, the Board finds that nothing in the treatment records show the adverse symptomatology due to the Veteran's depression to be worse than what was seen at the above VA examinations and that the preponderance of the evidence is against entitlement to an evaluation in excess of 50 percent for the Veteran's depression.  In this regard, while the Veteran has not worked since 2010, he told his VA examiner that he stopped working because of his musculoskeletal pain-not his depression.  Tellingly, the Veteran also told the VA examiner that he was currently working on his second Master's Degree despite the problems his psychiatric disorder caused with memory/concentration.  Similarly, while the record shows that during the pendency of the appeal the Veteran was tried and convicted of a felony, the appellant does not claim and nothing in the record shows that his service-connected psychiatric disorder played any role in this matter.  Moreover, while PHQ9 scores indicated that his depression was severe, the Board does not find these characterizations probative because they are not supported by the other evidence of record, including the two VA examinations which showed his only objective adverse symptomatology being unable to recall one out of three words after a minute and making one mistake when spelling a word backwards.  See Bloom v. West, 13 Vet. App. 185, 187 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Lastly, given the adverse symptomatology documented in the record, the Board finds that the severity of the Veteran's depression symptomatology is best characterized by the GAF score of 55 and 70 given by his VA examiners which suggests that his depression is manifested by no more than "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers)" as opposed to serve as seen in some of his more recent VA treatment records.  See DSM IV; Owens.  Therefore, the Board finds that the most probative of the Veteran's GAF scores also weigh in favor of finding that his depression is best characterized as causing no more than occupational and social impairment with reduced reliability and productivity.   

In these circumstances, the Board finds the preponderance of the evidence of record supports the conclusion that the Veteran's depression is not produce occupational and social impairment with deficiencies in most areas due to his various symptoms as to meet the criteria for the next higher, 50 percent, evaluation at any time during the pendency of the appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434; see also Fenderson.


ORDER

Service connection for a low back disability is denied.

Service connection for a hip disability is denied.

An initial rating in excess of 30 percent for depression is denied at all times during the pendency of the appeal.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


